19-15346-jps   Doc 11   FILED 10/27/19   ENTERED 10/27/19 20:54:03   Page 1 of 9
19-15346-jps   Doc 11   FILED 10/27/19   ENTERED 10/27/19 20:54:03   Page 2 of 9
19-15346-jps   Doc 11   FILED 10/27/19   ENTERED 10/27/19 20:54:03   Page 3 of 9
19-15346-jps   Doc 11   FILED 10/27/19   ENTERED 10/27/19 20:54:03   Page 4 of 9
19-15346-jps   Doc 11   FILED 10/27/19   ENTERED 10/27/19 20:54:03   Page 5 of 9
19-15346-jps   Doc 11   FILED 10/27/19   ENTERED 10/27/19 20:54:03   Page 6 of 9
19-15346-jps   Doc 11   FILED 10/27/19   ENTERED 10/27/19 20:54:03   Page 7 of 9
19-15346-jps   Doc 11   FILED 10/27/19   ENTERED 10/27/19 20:54:03   Page 8 of 9
19-15346-jps   Doc 11   FILED 10/27/19   ENTERED 10/27/19 20:54:03   Page 9 of 9
